Case 2:21-mj-00257-PLD Document8 Filed 02/05/21 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

United States of America
Vv. Case No. 2. 21 awn . 2a
Koc hol ‘Pousell S

Defendant

Nee ee ee ee

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

 

 

——-
Place: United States District Court Courtroom No.: JS De Lene cl
700 Grant Street Or. HEO co
Pittsburgh, PA 15219 Date and Time: Q 2 "30
: . mm
A\o e

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: 2 | 5| 202 WW

Judge’s sinature

Patricia L Dodge, United States Magistrate Judge

Printed name and title

 
